                                                                                   FILED
           1                                                                        MAY 22 2019
           2                                                                        SUSAfxl Y. SOONG
                                                                                  CLERK. US. OiSTRtCT COURT
                                                                               NORTHERN DISTRICT OF CAUFORNIA
                                                                                          OAKLAND
           3

           4                                   UNITED STATES DISTRICT CClURa:

           5                                  NORTHERN DISTRICT OF CALIFORNIA

           6

           7      USA,                                             Case No.l9-er-00172-JD-l (KAW)

                                 Plaintiff,
           8
                                                                   ORDER DIRECTING RETURN OF
                          V.
           9                                                       DEFENDANT TO STATE CUSTODY


           10     DAVID LEIGH COOK,

                                 Defendant.
           11

           12

           13          The U.S. Marshal is ordered to return Defendant to the eustody ofthe Contra Costa County
.a o
Jd ^
           14   Sheriff, David Livingston and his assistants and deputies, forthwith so that he may undergo a
{/5   O

Q          15   previously scheduled surgery. The United States will submit a Petition for Writ of Habeas Corpus

00 0       16   Ad Prosequendum to have Defendant returned to the eustody of the U.S. Marshal for the Northern
Td fi
(U    <u
           17   District of California for his appearance before the Honorable James Donato on July 10, 2019 at
%
           18   10:30a.m. in San Francisco, CA.

           19

           20          IT IS SO ORDERED.

           21   Dated: 5/22/19

           22

           23
                                                                              ^NDIS A. WESTMORE
           24                                                              United States Magistrate Judge
           25

           26

           27

           28
